CONFESSION OF ERROR

PER CURIAM.
Benard Graham appeals from a judgment of conviction and sentence for possession of a firearm. Appellee, the State of Florida, properly confesses error that Graham did not qualify as a violent career criminal pursuant to section 775.084, Florida Statutes (1999) at the time this offense was allegedly committed. See Walters v. State, 790 So.2d 483 (Fla. 5th DCA 2001).
Throughout the trial, both the prosecutor and defense counsel referred to the defendant as a violent career criminal. Because the defendant was thereby unduly prejudiced, we reverse Graham’s conviction and remand for a new trial. See State v. Emmund, 698 So.2d 1318, 1320 (Fla. 3d DCA 1997)(reference to the defendant as a violent career criminal impinges on the defendant’s right to a fair trial as the jury will far more easily believe that he possessed a firearm).
Reversed and remanded for a new trial.